Citation Nr: 0934162	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-34 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  

The Veteran indicated on his September 2004 VA Form 9 that he 
wished to testify at a Board hearing.  In October 2004 
correspondence, he withdrew the hearing request.

In December 2007, the Board determined that the Veteran's 
spider bite stressor was adequately verified and remanded the 
claim for additional development, to include a VA 
examination, which has been completed.  The claim is ready 
for adjudication.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  There is medical evidence of a current diagnosis of PTSD 
based upon alleged in-service stressors; however, the record 
does not confirm that the Veteran engaged in combat with the 
enemy and there is no credible or corroborating evidence to 
confirm his alleged in-service stressors; the Veteran's 
confirmed stressor of an insect bite has been determined to 
not be related to his current PTSD diagnosis.




CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued VCAA notification 
letters in February 2003 and January 2008, which informed him 
of the evidence needed to substantiate his claim, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  A January 2008 letter provided the Veteran notice 
regarding the evidence and information needed to establish 
disability ratings and effective dates, as outlined in 
Dingess. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the February 2003 VCAA letter noted above was 
issued prior to the April 2003 rating decision on appeal; 
thus, VCAA notice was timely.

Although the letter containing Dingess notice was issued 
after the rating decision, the case was readjudicated in the 
April 2009 supplemental statement of the case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006); see Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Additionally, the Veteran has had ample opportunity to 
respond and supplement the record.  He was advised of what 
evidence would be necessary to substantiate the elements 
required to establish service connection and how a rating and 
an effective date are assigned.  See Dingess, supra.  The 
Board also notes that the Veteran has not demonstrated or 
even pled prejudicial error.  See also Shinseki v. Sanders, 
129 S. Ct. 1696 (2009), regarding the rule of prejudicial 
error.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, private and VA treatment records, 
and a VA examination.  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptoms and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran's service treatment records are absent for any 
complaint of, treatment for, or diagnosis of a psychiatric 
disorder, to include PTSD.  His August 1964 entrance 
examination and his July 1967 separation examination both 
show a normal psychiatric evaluation.  In May 1966, while 
stationed in Vietnam, the Veteran was treated for an insect 
bite on the middle finger of his left hand.  

The Veteran's DD-214 (service personnel record) shows that he 
served as a clerk, and he performed approximately one year of 
foreign and/or sea service.  There is no indication of a 
medal or decoration evincing combat duty.  The Veteran's 
service treatment records and service personnel records show 
that the Veteran served in Vietnam from October 1965 to 
October 1966.  

In March 2003, the Veteran submitted the PTSD questionnaire 
with a description of 13 alleged stressors.  He did not 
provide specific dates; the first four alleged stressors are 
listed as occurring in 1965, the next eight in 1966, and the 
final event was in 1967 when he returned home.  

Regarding the alleged stressors occurring in 1965, the 
Veteran claimed that during the 23 day voyage by ship to 
Vietnam he experienced seasickness, fear, and apprehension.  
He claimed that his destination was changed due to fighting 
and that when they landed in Vung Tau they were flown to Tan 
Son Nhut Air Force Base (AFB) and became aware of the 
seriousness of what they were facing.  He claimed that while 
they waited to be taken to Cholon Island they came under 
mortar attack and that they did not have ammunition for their 
weapons and felt terrified.  He claimed that while in the 
barracks on Cholon Island someone accidentally discharged his 
rifle.  

Regarding the alleged stressors occurring in 1966, the 
Veteran claimed that, while riding in a water truck through a 
village on Cholon Island, they became surrounded by a crowd 
and accidentally hit an old man on a bicycle and drove over 
his head, which killed him.  He alleged that one night, while 
on guard duty on Cholon Island, a young boy walked through an 
unauthorized area and refused to stop; they killed him and 
later found out he was not carrying any explosives.  He 
stated that one of his duties at Tan Son Nhut AFB was to body 
bag dead soldiers to send home.  He reported two poisonous 
spider bites.  He claimed to have witnessed at least three 
public executions by the Vietnamese military while in Saigon, 
while being required to secure a perimeter of the area.  He 
claimed he witnessed a small troop transport vehicle in Bien 
Hoa get struck by a rocket propelled grenade and blow up, 
killing everyone inside; he was ordered to clean up the 
bodies.  He stated that he experienced waking up with 
difficulty breathing and fearing an attack.  He claimed that 
he was in a helicopter crash near Ben Cat, and he thought the 
pilot's name might be Bob Masterson.  

Regarding the alleged stressors occurring in 1967, the 
Veteran reported being assaulted when he returned home from 
Vietnam in 1967.  

In October 1992, the Veteran began seeking private 
psychiatric care and was diagnosed as having depression.  
April and September 1996 private treatment records note that 
the Veteran complained of stress and anxiety related to work 
and his family.  In February 1998, a private treatment record 
noted that the Veteran reported 12 of his friends had died in 
the past year, two in the past few weeks.  These deaths as 
well as work stress were causing him to lose sleep.  In 
August 1998, another private physician opined that the 
Veteran's depression could be due to an adjustment disorder.  
In October 1999, a private physician diagnosed the Veteran as 
having anxiety.  In a July 2000 private treatment record, the 
Veteran reported being depressed since the death of a few of 
his young friends.  In November 2002 the Veteran continued to 
complain of depression.  

In March 2003, during a VA psychiatrist appointment, the 
Veteran stated that although he was not a combat veteran, he 
was in combat.  He stated that he belonged to an ordinance 
group that protected vehicles bringing things into the 
frontline of war.  He was diagnosed as having PTSD.  In May 
2003, a VA clinician diagnosed the Veteran as having PTSD, 
panic disorder, and depressive disorder and assigned a Global 
Assessment of Functioning (GAF) score of 51.  In July 2003, 
the Veteran reported to a VA rehabilitation specialist that 
he had continued nightmares and specifically mentioned the 
alleged helicopter crash and accidentally driving over the 
old man on the bicycle.  He also reported spending most of 
his time in Vietnam in Saigon and being not allowed to have 
loaded weapons.  During the same period from April to July 
2003, private counselors and social workers diagnosed the 
Veteran as having severe, chronic PTSD.  The Veteran 
complained of hyper vigilance, nightmares, and problems 
sleeping.  From September 2003 to June 2004, VA treatment 
records noted that the Veteran's PTSD was stable, although he 
continued to have chronic symptoms of insomnia and 
irritability.  

In December 2008, the Veteran was afforded a VA psychiatric 
examination.  After reviewing his claims file and hearing his 
history, the psychiatrist diagnosed the Veteran as having 
chronic, moderate PTSD and assigned a GAF score of 60.  The 
Veteran's most significant alleged stressor appeared to be 
the above mentioned situation in which he shot a Vietnamese 
boy.  He also retold the story of a helicopter crash and 
added that he got a foreign body fragment impaled in his left 
lower leg and suffered a head injury that required surgery.  
He stated that he had also worked as a security guard at 
hotels, looking for bicycles loaded with explosives.  
Additionally, he recalled being physically beaten by his 
father as an adolescent.  The psychiatrist did not doubt the 
validity of the Veteran's recalled stressors, but he stated 
that the verified stressor of spider bites did not appear to 
be linked substantially to his current PTSD symptoms.  The 
psychiatrist stated that his other alleged stressors appeared 
to be substantial and linked to his current symptomatology 
and opined that his PTSD is at least as likely as not linked 
to the alleged in-service stressors.  

Analysis

The Board finds that the preponderance of the evidence is 
against the Veteran's claim that his PTSD is attributable to 
service.  Although the Board notes a confirmed diagnosis of 
PTSD by both private and VA treatment records and a December 
2008 VA psychiatric examination, the primary impediment to a 
grant of service connection is an absence of an in-service 
stressor upon which a diagnosis of PTSD has been based.  

With respect to the allegation of combat found in the 
Veteran's military history in the March 2003 VA treatment 
record, the service personnel records show no indication of a 
medal or decoration evincing combat duty.  The Court has held 
that one cannot conclude from the mere absence on a veteran's 
DD-214 of a medal or citation evincing combat that the 
veteran in fact did not engage in combat with the enemy.  
Daye v. Nicholson, No. 05- 2475 (U.S. Vet. App. November 22, 
2006).  However, there is no supportive evidence of record 
that corroborates the Veteran's assertion that he engaged in 
combat.  The Veteran's service personnel records show his MOS 
was a clerk.  The Board finds that the relevant evidence in 
total does not confirm combat duty.  In view of the 
foregoing, the Board finds that there is no service record or 
other credible evidence to confirm that the Veteran had 
combat duty.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

The Veteran provided one verifiable stressor, the spider bite 
stressor, in support of his claim for service connection for 
PTSD.  This event was verified in his May 1966 service 
treatment records.  However, the December 2008 VA examiner 
concluded, after a review of the claims file, that the spider 
bite stressor did not appear to be linked substantially to 
his current PTSD symptoms and that the other alleged 
stressors were more substantially linked to his PTSD.  

Since the Veteran's alleged stressors, like the verified 
spider bite stressor, involve non-combat incidents, his 
testimony must be corroborated.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  However, there is a lack of confirmed 
evidence of record that corroborates the Veteran's assertions 
of undergoing a mortar attack, witnessing public executions, 
being in a helicopter accident, witnessing a troop transport 
vehicle be blown up, shooting a young boy, driving over an 
old man on a bicycle, having to place deceased bodies in body 
bags, or a service member discharging his rifle in the 
barracks.  With regard to the Veteran's allegations, it is 
pertinent to note that generally anecdotal incidents such as 
the events alleged by the Veteran cannot be researched 
effectively.  Additionally, the Veteran has only provided the 
year in which the events happened, even though he was sent 
several development letters requesting a more specific time, 
to include the month in which each event happened.  Thus, the 
Board has no method of confirming that these events in fact 
occurred.  See 38 C.F.R. § 3.159(c)(2)(i).  The Veteran has 
not submitted any corroborating evidence such as a buddy 
statement with respect to any of his alleged in-service 
stressors. 

The Veteran's own statements regarding the alleged stressors 
have been vague.  Over the course of the appeal, the Veteran 
has added facts to the stories.  For example, the Veteran's 
March 2003 response to the PTSD questionnaire did not mention 
any injuries related to the alleged helicopter crash, but in 
the December 2008 VA examination the Veteran stated that he 
had a resulting leg and head injury.  However, there are no 
supporting medical records.  

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  As noted above, the service 
treatment records show no such incident of or treatment for a 
physical or psychiatric disorder due to engaging in combat or 
due to any of the alleged stressors.  The Veteran did not 
seek psychiatric treatment until October 1992, which was more 
than 35 years after service.  Although he has been diagnosed 
as having PTSD, this diagnosis has been attributed to 
unverified alleged stressors and not to the verified spider 
bite stressor.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran has PTSD that began during or as the result of some 
incident of active duty.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for service 
connection for PTSD must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).




ORDER

Service connection for PTSD is denied.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


